Citation Nr: 1613180	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  14-15 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Atlanta Regional Office in Decatur, Georgia


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1968 to December 1970.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2010 rating decision by the Department of Veterans Affairs (VA) Atlanta Regional Office (RO) located in Decatur, Georgia.

When this case was before the Board in October 2015, it was remanded for further development, which has been completed.  

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).


FINDING OF FACT

Hypertension was not present until more than one year after the Veteran's discharge from service, is not etiologically related to his service, and was not caused or aggravated by his service-connected type II diabetes mellitus.


CONCLUSION OF LAW

The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but that VA is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided 'at the time' or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran was provided all required notice in a letter mailed in January 2010, prior to the initial adjudication of his claim.  

The record also reflects that all pertinent available service treatment records (STRs) and post-service medical evidence identified by the Veteran have been obtained.  The Veteran was afforded an appropriate VA examination in November 2015.  The Veteran was also afforded an opportunity for a hearing before a Decision Review Officer or before the Board, but declined.

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.  

As such, the Board is satisfied that VA has satisfied its duty to assist the Veteran, and will address the merits of the Veteran's claim. 

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period of war and manifests hypertension to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

Whenever the Secretary determines, on the basis of sound medical and scientific evidence, that a positive association exists between (A) the exposure of humans to an herbicide agent, and (B) the occurrence of a disease in humans, the Secretary shall prescribe regulations providing that a presumption of service connection is warranted for that disease for the purposes of this section.  38 U.S.C.A. § 1116(b)(1) (West 2014). 

In making determinations for the purpose of this subsection, the Secretary shall take into account (A) reports received by the Secretary from the National Academy of Sciences under section 3 of the Agent Orange Act of 1991, and (B) all other sound medical and scientific information and analyses available to the Secretary.  In evaluating any study for the purpose of making such determinations, the Secretary shall take into consideration whether the results are statistically significant, are capable of replication, and withstand peer review.  38 U.S.C.A. § 1116(b)(2) (West 2014). 

An association between the occurrence of a disease in humans and exposure to an herbicide agent shall be considered to be positive for the purposes of this section if the credible evidence for the association is equal to or outweighs the credible evidence against this association.  38 U.S.C.A. § 1116(b)(3) (West 2014). 

Hypertension is not among the diseases specified in 38 U.S.C.A. § 1116(a).  In addition, the Secretary has not determined, on the basis of sound medical and scientific evidence that a positive association exists between the exposure of humans to an herbicide agent and the occurrence of hypertension in humans.  Furthermore, the Secretary has published a list of specific conditions for which a presumption of service connection based on exposure to herbicides used in Vietnam during the Vietnam era is not warranted.  This list includes hypertension.  See Notice, 75 Fed. Reg. 32540 (June 8, 2010); see also Notice, 75 Fed. Reg. 81332 (Dec. 27, 2010); Notice, 77 Fed. Reg. 47924 (Aug. 10, 2012); and Notice, 79 Fed. Reg. 20310 (Apr. 11, 2014). 

The U.S. Court of Appeals for the Federal Circuit has held that when a claimed disorder is not included as a presumptive disorder, direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In addition, a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (2015).

Moreover, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b) (2015).

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

At the outset, the Board notes that it has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  As such, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's claim.

The Veteran has claimed entitlement to service connection for hypertension.  He avers that the condition was either incurred in service, including by his exposure to herbicides while in Vietnam, or caused or aggravated by his service-connected type II diabetes mellitus.  The medical evidence of record includes diagnoses of hypertension.  A current disability is therefore established for service connection purposes.  
A review of the Veteran's STRs shows that on December 15, 1970, three days after his separation from service, the Veteran reported dizzy spells that were worse on standing.  On this occasion his blood pressure was measured as 112/98.  The next day, however, the Veteran's blood pressure was measured as 120/70, and he was diagnosed with dizziness of unknown etiology.  The Board also notes that four days prior, during his December 11, 1970, separation examination, the Veteran's blood pressure was measured as 120/68.  The record does not show any treatment for or diagnosis of, or any further indication of symptoms related to hypertension during service or within one year from the Veteran's discharge.  Instead, the earliest diagnosis of hypertension appearing in the record is in September 2002, more than 30 years after the Veteran's separation from service. 

Initially, the Board notes that a review of the entire record shows that the Veteran has not provided any medical evidence linking his hypertension to service, including herbicide exposure, or to his service-connected type II diabetes mellitus. 

Pursuant to the Board's October 2015 remand, the Veteran was afforded a VA examination in November 2015.  In the remand, the Board acknowledged a 2006 report by the National Academy of Sciences indicating that there was limited or suggestive evidence of an association between herbicide exposure and the development of hypertension and instructed the examiner to address the report.  The examiner confirmed the Veteran's hypertension diagnosis, but opined that the hypertension was less likely than not incurred in or caused by the Veteran's service.  In this regard, the examiner noted that the Veteran's STRs did show a single episode of elevated diastolic blood pressure associated with dizziness, but he noted that all of the Veteran's other blood pressure readings of record were normal.  In addition, the examiner noted that there were no five-day blood pressure check and no treatment initiated for hypertension during service.  He further explained that single elevated readings are extremely common, especially in visits associated with anxiety or pain.  The examiner also referenced the 2006 report by the National Academy of Sciences.  The examiner stated, however, that the evidence in the article was weak, and that he could find no other evidence in published literature making such an association.  Ultimately the examiner opined that, based on the current state of medical science, the Veteran's hypertension was less likely than not incurred in or caused by the Veteran's service, including herbicide exposure.

The November 2015 examiner also stated it was less likely than not that the Veteran's hypertension was proximately caused by or aggravated by his type II diabetes mellitus.  The examiner explained that there was no evidence that the Veteran had renal disease due to his diabetes, and in the absence of renal disease, there is no evidence of a causal association between diabetes and hypertension.

As discussed above, there is no medical evidence of record providing a link between the Veteran's hypertension and his service or his type II diabetes mellitus.  The sole medical evidence of record addressing the issue, the November 2015 VA examination and opinion, weighs against the Veteran's claim.  The Board finds that the November 2015 medical opinion is adequate for adjudication purposes because it includes a thorough rationale and was preceded by a comprehensive examination of the Veteran.

Although the Veteran may sincerely believe his disability was incurred in military service to include as a result of exposure to herbicides, or alternatively was caused or aggravated by his service-connected diabetes, the Veteran's lay opinion concerning these matters, which require medical expertise, is clearly of less probative value than the VA medical opinion against the claim.

Based on the foregoing, service connection for hypertension must be denied.  In reaching this decision the Board has considered the doctrine of reasonable doubt, but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.


      (CONTINUED ON NEXT PAGE)

ORDER

Service connection for hypertension is denied.



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


